EXHIBIT5.01 Tuvia Erlich Meir Linzen Alan Sacks Yaacov Brandt Ehud Sol Janet Levy Pahima Eldar Ben-Ruby Amir Seraya Yael (Neeman) Bar-Shai Yaacov Sharvit Alon Sahar Eliot Sacks Baruch Katzman David Zailer Mark Phillips Adam Eytan Orly Gerbi Moshe Hardi Gilad Wekselman Yossi Ashkenazi Gil White Anthony Leibler Eldad Chamam Ilanit Landesman Yogev Limor Hodir OryNacht Maya Racine Netser Esther Sternbach Roni Libster KarenL. Elburg Hanan Haviv Liat Shaked-Katz Ruth Dagan Asher Dovev Haim Gueta Odelia Offer Sharon Petel Moria Tam-Harshoshanim Guy Katz Daniel Reisner Nurit Dagan Yaniv Dinovitch Nir Raber Boaz Mizrahi Harriet Finn Jay K. Kupietzky Alon Ziv Ofir Segev Ran Hai Ronen Reingold Haya Ehrman Tal Dror Schwimmer Shai Kagan Chagai Vered Gilad Majerowicz Yuval Navot Irit Roth Boaz Golan Michal Caspi Shira Margalit -Elbaz Efri Berkovich Yehoshua Gurtler Shachar Porat Amir Peres Yair Geva Nir Dash Itzhak Shragay Eran Lempert Tamara Tapoohi Waldman Hanna Bilavsky Saar Pauker Orit Hipsher Moshe Yaacov Daniel Lipman Lowbeer Carmit Keanan Neil Wilkof Jeffrey Berk Tal Even-Zahav Nahshon Axelrad Ruth Bergwerk Ron Ben-Menachem Yuval Meidar Aviram Hazak Aya Ben David Ashbel Efrat Ben-Eliezer Efrat Ziv Sagit Avital-Asaf Robert Wiseman Moran Yemini Michal Gutelzon Yahav Drori Dan Sharot Vladi Borodovsky Itai Sarfaty Elad Shaul Gal Schwartz Ran Kedem Ra'anan Sagi Na’ama Babish Revital Katz Eran Wagner Orit Strauss Nachi Kurizki Dana Gal-Altbauer Ronen Hausirer Michal Haberfeld Hen Tirosh Racheli Pry-Reichman Gilad Neeman Ifat Pagis-Gelman Ayelet Regavim-Kahanov Efrat Raveh Bashan Ariel Yosefi Asaf Nahum Tal Hamdi Ronit Bernstein Yael ChervinskyEdan Gilad Shay Roi Hayun Irma Tschernia Shepper Simcha Koevary Coby Solomon Maayan Hammer-Tzeelon Chen Luzzatto Tseela Yurkevich Limor LernerShechter Adina Shapiro Lev Zigman Noa Landau Bar-Ner Uriel Mozes Tsouriel Picard Tamar Fefer-Solomon Elad Wieder Ilana Berman-Nir Tamar Bachar Nir Gal Tzvi-David Bernstein Adar Ortal Ohad Elkeslassy Efrat Tzur Dana Kashi Nir Miller Assaf Naveh Shuki Chen Dikla Nassi Chen Dekel-Zilber Yotam Blaushild Chen Moyal Eyal Shaltieli Gilit Mantinband Yael Zelnik Michal Pereg Shahar Levi Erez Nahum Yana Slotsnik Tomer Farkash Maor Roth Maya Hausfater Zara Gold Sahar Regev Niva Dimor Lior Bechar Einav Hodor Omer Yaniv Nadav Yariv Jenia Melkhior Shir Sudak Shay Macover Karin Fried Tal Avigdory Yehonatan Ohayon Shani Schlamm Lital Wolfovitz Inbal Konforty Mor Atias Reut Alcalay Noy Dor Menachem Danishefsky Michal Weisbert Gabriel Jacobson Liraz Cohen Aviv Parienty Hilla Sachs Keren Horowitz Rafael Herbst Zvika Friedman Hadas Waissler Sarit Shainboim Netanel Haim Yael Hauser Yaron Avni Itamar Gur Yehuda Hommfor Doron Hindin Amit Laufer Rotem Shay Tomer Marsha Yaron Avni Samantha Moddel Orkin Shani Gertzman Nofar Asselman Michal Weiner Tal Zohar Barak Peled David Fruchtman Einat Steiner Avi Snir February 12, 2013 File No: 10887 BluePhoenix Solutions Ltd. 8 Maskit Street Herzliya 46120 Israel Ladies and Gentlemen: We have acted as special Israeli counsel to BluePhoenix Solutions Ltd., an Israeli company (the “Company”), in connection with the Registration Statement on Form F-3 (the “Registration Statement”) filed by the Company with the Securities and Exchange Commission on the date hereof. The Registration Statement relates to the resale from time to time by the selling shareholders identified therein of up to 3,678,392 ordinary shares of the Company, par value NIS 0.04 per share (“Ordinary Shares”) held by the selling shareholders. In so acting, we have examined such statutes, regulations, corporate records, documents and other instruments, and such certificates or comparable documents of public officials and of officers and representatives of the Company, and have made such inquiries of such officers and representatives, as we have deemed relevant and necessary as a basis for the opinion hereinafter set forth. In such examination, we have assumed the genuineness of all signatures, the legal capacity of natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, conformed or photostatic copies and the authenticity of the originals of such latter documents.As to all questions of fact material to this opinion that have not been independently established, we have relied upon certificates or comparable documents of officers and representatives of the Company.We have considered such questions of Israeli law as we have deemed necessary for the purpose of rendering this opinion.We are members of the Bar of the State of Israel and, in rendering our opinion, we do not pass (expressly or by implication) on the laws of any jurisdiction other than the State of Israel. Our opinion relates only to Israeli laws. Based upon the foregoing, we are of the opinion that the 3,678,392 Ordinary Shares registered for resale under the Registration Statement were duly authorized, validly issued, fully paid and nonassessable. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and to the references to our firm under the heading “Legal Matters” in the prospectus contained in the Registration Statement. Very truly yours, /s/ Herzog, Fox & Neeman Herzog, Fox & Neeman
